     Case 4:11-cv-01260-JSW Document 174 Filed 12/28/18 Page 1 of 4



1    MAX L. TRIBBLE JR. (pro hac vice)
     mtribble@susmangodfrey.com
2    JOSEPH S. GRINSTEIN (pro hac vice)
     jgrinste@susmangodfrey.com
3    ERIC J. MAYER (pro hac vice)
     emayer@susmangodfrey.com
4
     SUSMAN GODFREY L.L.P.
5
     1000 Louisiana, Suite 5100
     Houston, TX 77002-5096
6    Telephone: 713-651-9366
     Facsimile: 713-654-6666
7
     MARC M. SELTZER (54534)
8    mseltzer@susmangodfrey.com
     AMANDA BONN (270891)
9    abonn@susmangodfrey.com
     SUSMAN GODFREY L.L.P.
10   1901 Avenue of the Stars, Suite 950
     Los Angeles, CA 90067-6029
11
     Telephone: 310-789-3100
12   Facsimile: 310-789-3150

13   Attorneys for Plaintiffs
     (Additional Counsel for Plaintiffs Listed on Signature Page)
14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                           OAKLAND DIVISION
17
     DAN OLIVER, JEANNIE OLIVER, JOE                )    Case No. 4:11-cv-01260-JSW
18   SOLO, BERNARD GROSS, SUSAN                     )
19
     KEELIN, WALTER KVASNIK, KOU                    )    CLASS ACTION
     SRIMOUNGHANCH, HUMBERTO                        )
20   GONZALEZ, SAMUEL D. LEGGETT,                   )    NOTICE OF STIPULATED DISMISSAL
     BRIAN ALBEE, MARY LOUISE                       )    PURSUANT TO FEDERAL RULE OF
21   FOWLER, JOE SHAW, and RHONDA                   )    CIVIL PROCEDURE 41(a)(1)(A) FOR
     SHULTZ, on their own behalves and on           )    PLAINTIFF JOE SHAW
22   behalf of all others similarly situated,       )
                                                    )
23                          Plaintiffs,             )    Date:        None
                                                    )    Time:        None
24            v.                                    )    Courtroom:   Courtroom 5, 2nd Floor
                                                    )    Judge:       The Hon. Jeffrey S. White
25
     SD-3C LLC; PANASONIC CORP.;                    )
26
     PANASONIC CORP. OF NORTH                       )
     AMERICA; TOSHIBA CORP.; TOSHIBA                )
27   AMERICA ELECTRONIC                             )
     COMPONENTS, INC.; and                          )
28   SANDISK CORP.                                  )
                     Defendants.                    )


     6263511v1/012257                                1                     Case No: 4:11-cv-01260
                        NOTICE OF STIPULATED DISMISSAL FOR PLAINTIFF JOE SHAW
     Case 4:11-cv-01260-JSW Document 174 Filed 12/28/18 Page 2 of 4



1             WHEREAS, Plaintiffs Dan Oliver, Jeannie Oliver, Joe Solo, Bernard Gross, Susan
2    Keelin, Walter Kvasnik, Kou Srimounghanch, Humberto Gonzalez, Samuel D. Leggett, Brian
3    Albee, Mary Louise Fowler, Joe Shaw, and Rhonda Shultz (collectively, the “Named Plaintiffs”)
4    filed their Third Amended Complaint on November 4, 2015 [Dkt. 143] on behalf of themselves
5    and all others similarly situated (the “Putative Class”);
6
              WHEREAS, Plaintiff Joe Shaw and Defendants SD-3C LLC, Panasonic Corp.,
7
     Panasonic Corp. of North America, Toshiba Corp., Toshiba America Electronic Components,
8
     Inc., and SanDisk Corp. (collectively, “Defendants”), by and through their counsel of record,
9
     hereby stipulate and agree as follows pursuant to Federal Rule of Civil Procedure 41(a)(1)(A):
10
              1.        Plaintiff Shaw agrees to dismiss without prejudice all claims alleged by him in his
11
     individual capacity against Defendants.
12
              2.        Plaintiff Shaw agrees to dismiss without prejudice all claims alleged by him on
13
     behalf of the Putative Class against Defendants.
14
              3.        Counsel for Plaintiff Shaw and the Putative Class represent and warrant that, with
15
     respect to any claim asserted, or any other claim based upon any allegation, in the Third
16
     Amended Complaint the (“Claims”), they (a) have not been engaged by, and do not represent as
17
     counsel, any other current client who may be contemplating commencing any action alleging any
18

19
     Claim, and (b) are unaware of any other person who may be currently contemplating

20   commencing any action alleging any Claim.

21            4.        Plaintiff Shaw and Defendants have each agreed to bear their own attorneys’ fees

22   and costs as to each other.

23            THEREFORE, IT IS HEREBY STIPULATED by and between the Plaintiff Shaw and

24   Defendants as follows:
25            All claims asserted by Plaintiff Shaw against Defendants in his individual capacity are
26   dismissed without prejudice.
27            1.        All claims asserted by Plaintiff Shaw on behalf of the Putative Class against
28   Defendants are dismissed without prejudice.

     6263511v1/012257                               2                         Case No: 4:11-cv-01260
                          NOTICE OF STIPULATED DISMISSAL FOR PLAINTIFF JOE SHAW
     Case 4:11-cv-01260-JSW Document 174 Filed 12/28/18 Page 3 of 4



1             2.        Plaintiff Shaw and Defendants shall each bear their own attorneys’ fees and costs.
2             IT IS SO STIPULATED
3
     By: /s/ Max L. Tribble, Jr.                          By: **/s/ Richard S. Taffet
4    Max L. Tribble Jr. (pro hac vice)                    Richard S. Taffet (pro hac vice)
     mtribble@susmangodfrey.Com                           richard.taffet@morganlewis.com
5    Joseph S. Grinstein (pro hac vice)                   MORGAN LEWIS & BOCKIUS LLP
     Jgrinstein@susmangodfrey.Com                         101 Park Avenue
6    Eric J. Mayer (pro hac vice)                         New York, NY 10178-0060
     emayer@susmangodfrey.com                             (212) 309-6000
7    SUSMAN GODFREY L.L.P.                                (212) 309-6001 (fax)
     1000 Louisiana, Suite 5100
8    Houston, TX 77002-5096                               Geoffrey T. Holtz (SBN 191370)
     Telephone: 713-651-9366                              MORGAN LEWIS & BOCKIUS LLP
9    Facsimile: 713-654-6666                              One Market, Spear Street Tower
                                                          San Francisco, CA 94105
10   Marc M. Seltzer (54534)                              (415) 442-1000
     mseltzer@susmangodfrey.com                           (415) 442-1001 (fax)
11   Amanda Bonn (270891)
     abonn@susmangodfrey.com                              Attorneys for Defendant SanDisk Corp.
12   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400                 By: **/s/ Belinda S Lee
13   Los Angeles, CA 90067-6029                           Daniel M. Wall (SBN 102580)
     Telephone: 310-789-3100                              dan.wall@lw.com
14
     Facsimile: 310-789-3150                              Belinda S Lee (SBN 199635)
15
                                                          belinda.lee@lw.com
     Isaac L. Diel (KS 14376)                             Sarah M. Ray (SBN 229670)
16   SHARP MCQUEEN PA                                     sarah.ray@lw.com
     6900 College Blvd., Suite 285                        LATHAM & WATKINS LLP
17   Overland Park, Kansas 66211-1547                     505 Montgomery Street, Suite 2000
     Tel. 913-661-9931                                    San Francisco, CA 94111
18   E-Mail: idiel@sharpmcqueen.com                       (415) 391-0600
                                                          (415) 395-8095 (fax)
19   Daniel L. Karon
     GOLDMAN SCARLATO & KARON, PC                         Attorneys for Defendants Toshiba America
20   700 West St. Clair Avenue, Suite 204                 Electronic Components, Inc., and Toshiba
     Cleveland, OH 44113                                  Corporation
21   Tel. 216-622-1851
     E-Mail: Karon@gsk-law.com                            By: **/s/ Jeffrey L. Kessler
22                                                        Jeffrey L. Kessler (pro hac vice)
                                                          jkessler@winston.com
23                                                        WINSTON & STRAWN LLP
                                                          200 Park Avenue
24                                                        New York, NY 10166
                                                          Telephone: (212) 294-4601
25                                                        Facsimile: (212) 294-4700
26

27

28


     6263511v1/012257                               3                         Case No: 4:11-cv-01260
                          NOTICE OF STIPULATED DISMISSAL FOR PLAINTIFF JOE SHAW
     Case 4:11-cv-01260-JSW Document 174 Filed 12/28/18 Page 4 of 4



1    Thomas J.H. Brill                               Ian L. Papendick (SBN 275648)
     LAW OFFICE OF THOMAS H. BRILL                   ipapendick@winston.com
2    8012 State Line Road, Suite 102                 Winston & Strawn LLP
     Leawood, Kansas 66208-3712                      101 California Street
3    Tel. 913-677-2004                               San Francisco, CA 94111
     E-Mail: brillkc@gmail.com                       (415) 591-6905
4
                                                     (415) 591-1400 (fax)
5
     Attorneys for Plaintiffs
                                                     Attorneys for Defendants Panasonic
6                                                    Corporation Panasonic Corporation of North
                                                     America
7
                                                     By: **/s/ Christopher B. Hockett
8                                                    Christopher B. Hockett (SBN 121539)
                                                     chris.hockett@davispolk.com
9                                                    DAVIS POLK & WARDWELL LLP
                                                     1600 El Camino Real
10                                                   Menlo Park, California 94025
                                                     Telephone: (650) 752-2000
11                                                   Facsimile: (650) 752-2111
12                                                   Attorneys for Defendant SD-3C, LLC
13                                                      **Per L.R. 5-1(i)(3), approval from this
                                                        signatory has been obtained.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     6263511v1/012257                             4                         Case No: 4:11-cv-01260
                        NOTICE OF STIPULATED DISMISSAL FOR PLAINTIFF JOE SHAW
